internal_revenue_service number release date index number dollar_figure department of the treasury washington dc person to contact telephone number refer reply to cc corp 3-plr-162125-02 date date distributing controlled i controlled ii controlled iii state x business a business b business c plr-162125-02 business d a agency dear this letter responds to a request dated date submitted on your behalf by your authorized representative for rulings on the federal_income_tax consequences of a proposed transaction the ruling_request supplements a previous request for rulings dated date subsequently withdrawn including additional information that was submitted in letters dated january and date additional information has been submitted in letters dated december and date and january february and date the information submitted is summarized below summary of facts distributing a state x corporation is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return distributing has a single class of voting common_stock outstanding which is held by a individuals distributing’s three wholly-owned subsidiaries controlled i controlled ii and controlled iii collectively the controlleds join in the distributing consolidated_return distributing controlled i controlled ii and controlled iii conduct business a business b business c and business d respectively distributing and the controlleds have submitted financial information indicating that distributing’s business a controlled i’s business b controlled ii’s business c and controlled iii’s business d respectively each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing’s business a which involves government contracting is subject_to the strict regulatory rules of agency these rules govern distributing’s reporting method_of_accounting and method of employee compensation because the controlleds are part of the distributing affiliated_group they are also subject_to agency’s required method of reporting as well as agency’s method of employee compensation because the agency system of reporting and operation is more complex and expensive than plr-162125-02 needed by the controlleds the controlleds currently are incurring unnecessary costs that they would not otherwise incur if they operated outside the distributing affiliated_group_of_corporations distributing and an independent consulting firm in a detailed opinion state that if the controlleds are separated from distributing and each of the controlleds conduct its respective business as a stand-alone corporation significant cost savings will result the projected cost savings both with respect to each of the three proposed distributions and in the aggregate will be in excess of one percent of the base_period net_income of the distributing consolidated_group for the five year base_period that is each of the proposed distributions of the stock of controlled i controlled ii and controlled iii will meet the business_purpose requirement under the cost savings analysis set forth in revproc_96_30 appendix a sec_2 because controlled i controlled ii and controlled iii will contribute to the overall post-spin off cost savings of more than one percent of the base_period net_income of distributing’s affiliated_group and controlled i controlled ii and controlled iii each will meet the one percent test on a separate basis without taking into account the cost savings of the other controlleds detailed analysis has been submitted which explains why the cost savings cannot be achieved through a nontaxable_transaction that does not involve the distribution of the stock of controlled i controlled ii and controlled iii and which is neither impractical nor unduly expensive the alternative transactions considered include both the use of a holding_company structure and the spin-off of various combinations of controlled i controlled ii and or controlled iii only by spinning off each of the controlleds simultaneously is a one percent or greater cost savings achieved if the three controlleds are not simultaneously spun off the projected overall cost savings fall below the one percent threshold accordingly in order to achieve the above cost savings it is proposed that distributing will distribute to its shareholders pro_rata all the stock of controlled i controlled ii and controlled iii collectively the distributions representations the taxpayers have made the following representations a b no part of the shares of the controlleds to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing and each of the controlleds are representative of each corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted plr-162125-02 c d e f g h i j following the transaction distributing and each of the controlleds will continue the active_conduct of its businesses independently and with its separate employees the distribution of the stock of each of the controlleds is carried out for the following corporate business_purpose cost savings the distribution of the stock of each of the controlleds is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or any of the controlleds after the transaction except for sales of distributing stock or one of the controlled’s stock back to the applicable_corporation by a terminating employee under the respective corporation’s stock plan a shareholder terminating employment with distributing or a controlled must offer all of his or her shares for sale to distributing and the controlleds at the same time as he or she offers shares in the employing corporation thus preventing termination of interest in one of the corporations but not all of them there is no plan or intention by distributing or any of the controlleds directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 distributing and the controlleds had no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing and the controlleds will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the proposed transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution there is no plan or intention to liquidate distributing or any of the controlleds to merge any of them into any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the transaction except in the ordinary course of business no property will be transferred and no liabilities will be assumed in the proposed transaction no intercorporate debt will exist between distributing and any of the controlleds or between any controlleds inter sese at the time of or subsequent to the distribution of the controlleds’ stock plr-162125-02 k l m immediately before the distribution of the stock of the controlleds items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to stock of the controlleds if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and any controlled or between any of the controlleds inter sese will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or the controlleds n distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or any of the controlleds to make an s_corporation_election pursuant to sec_1362 rulings based solely on the information submitted and the representations made we rule as follows no gain_or_loss will be recognized by distributing upon the distribution of all the stock of controlled i controlled ii and controlled iii pro_rata in the distributions sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of the stock of controlled i controlled ii and controlled iii sec_355 the aggregate basis of the distributing controlled i controlled ii and controlled iii shares in the hands of the distributing shareholders immediately after the distributions will be the same as the aggregate basis of the distributing stock in the hands of the distributing shareholders immediately before the distributions allocated between the distributing and the controlled i controlled ii and controlled iii shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled i controlled ii and controlled iii shares in the hands of the distributing shareholders will include the holding_period of the plr-162125-02 distributing shares with respect to which the distributions are made provided the distributing shares are held as a capital_asset by such shareholder on the date of the distributions sec_1223 earnings_and_profits will be allocated between distributing and controlled i controlled ii and controlled iii in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure and dollar_figure of revproc_2003_1 2003_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated a copy of this letter has been sent to your authorized representative pursuant to the power_of_attorney on file in this office sincerely richard e coss senior counsel branch office of associate chief_counsel corporate
